



Exhibit 10.3




DELUXE
RESTRICTED STOCK UNIT
CORPORATION
AWARD AGREEMENT
 
(CEO - LTIP)

AWARDED TO
AWARD DATE
TOTAL NUMBER OF RESTRICTED STOCK
UNITS
 
 
 



1.
The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe“), hereby grants
to you as of the above Award Date the above number of restricted stock units
(“Units”) on the terms and conditions contained in this Restricted Stock Unit
Award Agreement (including the Addendum attached hereto, the “Agreement”) and
Deluxe’s 2017 Long Term Incentive Plan (the “LTIP”), a copy of each of which has
been provided to you. Deluxe hereby confirms the grant to you, as of the Award
Date and subject to the terms and conditions in this Agreement and the Plan, of
the number of Restricted Stock Units specified above (the “Units”). Each Unit
represents the right to receive one share of Deluxe’s common stock par value
$1.00 (“Common Stock”), when the restrictions applicable to each Unit expire or
terminate as provided below. Prior to their settlement or forfeiture in
accordance with the terms of this Agreement, the Units granted to you will be
credited to an account in your name maintained by Deluxe. This account shall be
unfunded and maintained for book-keeping purposes only, with the Units simply
representing an unfunded and unsecured contingent obligation of Deluxe. Any
capitalized term used but not defined in this Agreement shall have the meaning
given to the term in the LTIP as it currently exists or may hereafter be
amended.



2.
Restricted Period and Vesting. The Units are subject to the restrictions
contained in this Agreement and the LTIP for the Restricted Period (as defined
below). As used herein, “Restricted Period,” shall mean, with respect to each of
the three equal segments of 33-1/3 percent of the Units each, a period
commencing on the Award Date and, subject to Section 4, ending with respect to
each segment on its respective vesting date. Subject to Sections 4 and 5, with
respect to the Units, the restrictions on a segment will lapse and the
applicable segment will vest and become non-forfeitable on each of the first,
second, and third anniversaries of the Award Date, so long as your service to
Deluxe has not previously ended.



3.
Restrictions. The Units shall be subject to the following restrictions during
the Restricted Period:



(a)    The Units shall be subject to forfeiture to Deluxe until they vest as
provided in this Agreement and the LTIP.


(b)    The Units may not be sold, assigned, transferred or pledged during the
Restricted Period. You may not transfer the right to receive the Units, other
than by will or the laws of descent and distribution, and any such attempted
transfer shall be void.


(c)    Shares of Common Stock to be issued in settlement of vested Units will
not be issued until the applicable time specified in Section 6 or 8.


(d)    If cash or non-cash dividends or distributions are declared and paid by
Deluxe with respect to its Common Stock, then at the same time that such
dividends or distributions are paid to the shareholders you will have dividend
equivalents credited to your account with respect to your Units. All such
dividend equivalents shall be held by Deluxe without interest accruing thereon
until the end of the Restricted Period, at which time Deluxe will pay you all
such dividends and other distributions, less applicable income tax and social
security tax withholding. Any dividend equivalent payments paid with respect to
any Units shall be paid when, and only to the extent that, the underlying Units
actually vest and are settled in shares of Common Stock. If the Units are
forfeited, then all rights to such dividend and distribution payments shall also
be forfeited.
4.
Acceleration of Vesting.

  
(a)In the event your employment with Deluxe is terminated by reason of death,
Disability (as defined in the Addendum) or Approved Retirement (as defined in
the Addendum) any time during the Restricted Period, all of the yet unvested
Units will vest and the Units shall become non-forfeitable as of the date of
such termination.
 
(b)Subject to subparagraph 4(c), in the event (i) your employment is terminated
on or prior to the second anniversary of the Award Date and is (x) by the
Company without Cause or (y) by you for Good Reason; and (ii) you execute and do




--------------------------------------------------------------------------------





not rescind a Release (as defined in the Employment Agreement) and remain at all
times in material compliance with the restrictive covenants applicable to you,
including but not limited to those continuing obligations set forth in the
Employment Agreement, your Units shall continue to vest in accordance with
timing set forth in Section 2 of this Agreement for the duration of the
Restricted Period.
  
(c)Notwithstanding any provision contained in this Agreement that would result
in Units vesting in full or in part at a later date, if, in connection with any
Change of Control, the acquiring Person, surviving or acquiring corporation or
entity, or an Affiliate of such corporation or entity, elects to assume the
obligations of Deluxe under this Agreement and to replace the Shares issuable
upon settlement of the Units with other equity securities that are listed on a
national securities exchange (including by use of American Depository Receipts
or any similar method) and are freely transferable under all applicable federal
and state securities laws and regulations (“Replacement Equity Securities”), the
Units then subject to restriction shall continue to vest as set forth in
Section 2, provided, however, the Units shall vest in full and become
non-forfeitable if, within twelve months of the date of the Change of Control:


(i)
Your employment with the Company is terminated by the Company without Cause,



(ii)
Your employment with the Company is terminated by you for Good Reason, or



(iii)
Vesting would otherwise occur on any earlier date as provided under this
Agreement.



In the event of any such Change of Control, the number of Replacement Equity
Securities issuable under this Agreement shall be determined by the Committee in
accordance with Section 4(c) of the Plan. In the event of any such Change of
Control, all references herein to the Shares shall thereafter be deemed to refer
to the Replacement Equity Securities, references to Deluxe or the Company shall
thereafter be deemed to refer to the issuer of such Replacement Equity
Securities, and all other terms of this Agreement shall continue in effect
except as and to the extent modified by this subparagraph.
(d)If the Change of Control does not meet the continuation or replacement
criteria specified in Section 4(c) above, all Units then subject to restriction
shall vest in full immediately and become non-forfeitable upon the Change of
Control.


(e)The provisions of this Section 4 shall be subject to Sections 5(b) and 8.


5. Forfeiture.
(a)Subject to the provisions of Section 4, in the event your employment is
terminated during the Restricted Period, your rights to all of the unvested
Units shall be immediately and irrevocably forfeited


(b)    Notwithstanding any other provisions of this Agreement, in the event you
engage in a Forfeiture Activity (as defined below) during the Restricted Period,
your rights to all of the Units that have not yet been settled, whether or not
vested, shall be immediately and irrevocably forfeited.
(c)    If, at any time within 12 months after the date any portion of this Award
has vested and settled as provided in Sections 6 or 8, you engage in any
Forfeiture Activity (as defined below), then the value of the Shares (and the
amount of any associated dividend equivalents) received by you pursuant to such
vesting and settlement must be paid to Deluxe within 30 days of demand by
Deluxe. For purposes hereof, the value of the Shares received by you in
settlement of the vested Units shall be determined by utilizing the closing
price on the New York Stock Exchange of a share of Deluxe’s Common Stock on the
vesting date (without regard to any subsequent increase or decrease in the fair
market value of such Shares).
(d)    As used herein, you shall be deemed to have engaged in a Forfeiture
Activity if you (i) directly or indirectly, engage in any business activity on
your own behalf or as a partner, shareholder, director, trustee, principal,
agent, employee, consultant or otherwise of any person or entity which is in any
respect in competition with or competitive with Deluxe or you solicit, entice or
induce any employee or representative of Deluxe to engage in any such activity,
(ii) directly or indirectly solicit, entice or induce (or assist any other
person or entity in soliciting, enticing or inducing) any customer or potential
customer (or agent, employee or consultant of any customer or potential
customer) with whom you had contact in the course of your employment with Deluxe
to deal with a competitor of Deluxe, (iii) fail to hold in a fiduciary capacity
for the benefit of Deluxe all confidential information, knowledge and data,
including customer lists and information, business plans and business strategy
(“Confidential Data”) relating in any way to the business of Deluxe for so long
as such Confidential Data remains confidential, or (iv) are terminated by Deluxe
for Cause.
(e)    If any court of competent jurisdiction shall determine that the foregoing
forfeiture provisions are invalid in any respect, the court so holding may limit
such provisions in any manner which the court determines such that the provision
shall be enforceable against you.
(f)    By accepting this Agreement, you consent to a deduction from any amounts
Deluxe owes you from time to time (including amounts owed to you as wages or
other compensation, fringe benefits, or vacation pay, as well as any


2

--------------------------------------------------------------------------------





other amounts owed to you by Deluxe), to the extent of the amount you owe Deluxe
under the foregoing provisions. Whether or not Deluxe elects to make any set-off
in whole or in part, if Deluxe does not recover by means of set-off the full
amount you owe, calculated as set forth above, you agree to pay immediately the
unpaid balance to Deluxe.
(g)    You will be released from the forfeiture provisions of Section 5(d)(i) in
the event your employment with Deluxe has been involuntarily terminated without
Cause. Otherwise, you may be released from the foregoing forfeiture provisions
only if the Committee (or is duly appointed agent) determines in its sole
discretion that such action is in the best interests of Deluxe.
(h)    Nothing contained in this Section 5 shall be construed to limit the
provisions of Section 6(h) of the Plan (dealing with recoupment of awards made
to certain officers of Deluxe), which are incorporated into this Agreement by
reference.
6.
Settlement of Units and Delivery of Shares of Common Stock. Subject to Section 5
and except as otherwise provided in Section 8, after any Units vest pursuant to
Section 2 or Section 4, as applicable, Deluxe shall, as soon as practicable (but
no later than 74 days after the applicable vesting date) cause to be issued and
delivered to you (or to your personal representative or your designated
beneficiary or estate in the event of your death, as applicable) one share of
Common Stock in payment and settlement of each vested Unit along with any
dividends or distributions referenced in Section 3(d). Delivery of shares of
Common Stock shall be effected by the issuance of a stock certificate to you, by
an appropriate entry in the stock register maintained by Deluxe’s transfer agent
with a notice of issuance provided to you, or by the electronic delivery of the
shares of Common Stock to a brokerage account for your benefit, and shall be
subject to the tax withholding provisions of Section 9 and compliance with all
applicable legal requirements as provided in the LTIP, and shall be in complete
satisfaction and settlement of such vested Units. If the Units that vest include
a fractional Unit, Deluxe shall round the number of vested Units to the nearest
whole Unit prior to issuance of shares of Common Stock as provided herein.

7.
Rights. The Units subject to this award do not entitle you to any rights of a
holder of Common Stock. You will not have any of the rights of a shareholder of
Deluxe in connection with the grant of Units subject to this Agreement unless
and until shares of Common Stock are issued to you upon settlement of the Units
as provided in Section 6 or 8.

8.
409A Compliance. This Section 8 will apply only if the Award evidenced by this
Agreement provides for the deferral of compensation within the meaning of
Section 409A of the Internal Revenue Code and the IRS regulations thereunder
(“Section 409A”). If your employment is terminated prior to the end of the
Restricted Period, but the termination does not constitute a “separation from
service” as defined in Section 409A, then you will have the right to receive the
applicable payment described in Section 4, but such payment will be delayed
until the earliest of the date on which you incur a separation from service as
defined in Section 409A, the end of the Restricted Period, or if Section 4(d) is
applicable, the date on which a change in control event occurs as defined in
Section 409A (as described in the Addendum). This could occur if, for example,
your employment is terminated but you are retained as a consultant or
independent contractor to provide services to Deluxe or an Affiliate at a rate
which is at least 50% of the rate at which you were providing services as an
employee. It is also possible that you may incur a separation from service as
defined in Section 409A even though your employment has not been terminated, for
example if you become a part-time employee and are providing services at a rate
that is less than 50% of the rate at which you provided services as a full-time
employee. If this were to occur you would receive a payment as described in
Section 4(b) calculated as if your employment had been terminated by Deluxe
without Cause. The provisions of this paragraph shall also apply to the issuance
of Shares to which you are entitled upon your Approved Retirement as provided in
Section 4(a) if your Approved Retirement does not constitute a separation from
service.

If the Change of Control described in Section 4(c) or Section 4(d) does not
constitute a “change in control event” as defined in Section 409A, then your
Units will become fully vested as provided therein, but settlement of the Units
and issuance of the equity shall not occur until the earliest of the date on
which you incur a separation from service as defined in Section 409A, the end of
the Restricted Period, the date of your termination due to Disability or the
date on which a change in control event as defined in Section 409A occurs
Notwithstanding any other provision of this Agreement, if you are a “specified
employee” as defined in Section 409A at the time any amount would otherwise
become payable to you by reason of a separation from service as defined in
Section 409A (including any shares of Common Stock that become issuable upon an
Approved Retirement, or upon the occurrence of a Change of Control, but the
issuance of which is deferred until a separation from service because the Change
of Control did not constitute a change in control event), such payment shall not
occur until the first business day that is more than six months following the
date of such separation from service (or, if earlier, the date of your death).
In general, “specified employees” are the 50 most highly compensated officers
and policy making personnel of Deluxe and its Affiliates.
9.
Income Taxes. You are liable for any federal, state and local income taxes as
well as payroll taxes applicable upon the vesting or settlement of the Units
subject to this Agreement, and you acknowledge that you should consult with your
own tax advisor regarding the applicable tax consequences.  Upon the
distribution of shares of Common Stock and payment of any associated dividend
equivalents, you shall promptly pay to Deluxe the amount of all applicable taxes
required by Deluxe to be withheld or collected upon the distribution of the
shares of Common Stock in settlement of the vested Units



3

--------------------------------------------------------------------------------





and payment of any dividend equivalents, such amount to be paid in cash or in
previously acquired shares of Common Stock having a fair market value equal to
the tax withholding amount.  In the alternative, you may direct Deluxe to
withhold from shares of Common Stock otherwise to be distributed the number of
Deluxe shares having a fair market value equal to the amount of all applicable
taxes required by Deluxe to be withheld upon the distribution of the shares of
Common Stock, and to withhold from any dividend equivalent payments an amount
equal to the applicable taxes associated therewith, and to withhold from any
dividend equivalent payments an amount equal to the applicable taxes associated
therewith. You acknowledge that no shares of Common Stock will be distributed to
you or dividend equivalent payments made unless and until you have satisfied any
obligation for withholding taxes as provided in this Agreement.
10.
Terms and Conditions. This Agreement and the award of Units and the issuance of
shares of Common Stock hereunder are subject to and governed by the provisions
of the LTIP. In the event there are any inconsistencies between this Agreement
and the LTIP, the provisions of the LTIP shall govern, as it may be amended or
interpreted at Deluxe’s discretion, to meet any applicable requirements of
Section 409A of the Internal Revenue Code.



By your acceptance of this restricted stock unit award, you agree to all of the
terms and conditions contained in this Agreement and in the LTIP documents. You
acknowledge that you have received and reviewed these documents and that they
set forth the entire agreement between you and Deluxe regarding the Units.


DELUXE CORPORATION


By: ________________


4

--------------------------------------------------------------------------------









ADDENDUM TO
RESTRICTED STOCK UNIT AWARD AGREEMENT




For the purposes hereof, the terms used herein shall have the following
meanings:


“Approved Retirement” shall mean any voluntary termination of employment that
occurs on or after the date on which the sum of your age and years of employment
with Deluxe and/or its Affiliates equals at least seventy-five (75) and that is
approved by the Compensation Committee of the Board.


“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.


“Cause” shall mean that one of the following events or conditions has occurred
during the Employment Term (as defined in the Employment Agreement):


(i)
willful act or acts of dishonesty undertaken by you that result in your
substantial gain or personal enrichment at the expense of the Company;



(ii)
unlawful conduct or gross misconduct that is willful and deliberate on your part
and is or is reasonably likely to be injurious to the business, finances or
reputation of the Company;



(iii)
your conviction of, or your plea of guilty or no-contest to, a gross misdemeanor
involving moral turpitude or a felony;



(iv)
your material breach of any terms, conditions or representations of the
Employment Agreement or of any material written policies of the Company, which
failure or breach, if curable, has not been cured by you to the reasonable
satisfaction of the Board within thirty (30) days after written notice thereof
to you from the Company.



For purposes of this definition of “Cause”, no act or failure to act shall be
treated as “willful” unless done, or omitted to be done, by you not in good
faith and without the reasonable belief that your action or omission was in the
best interest of the Company.


A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:


(i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of Deluxe representing 30% or more of the combined voting power of Deluxe’s then
outstanding securities, excluding, at the time of their original acquisition,
from the calculation of securities beneficially owned by such Person any
securities acquired directly from Deluxe or its Affiliates or in connection with
a transaction described in paragraph (iii) below; or



(ii)
the individuals who at the date of your award election hereunder constitute the
Board and any new director (other than a director whose initial assumption of
office occurs within a year of and is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Deluxe) whose appointment or election by the
Board or nomination for election by Deluxe’s shareholders was approved or
recommended by a vote of a majority of the directors then still in office who
either were directors at the date of your award election hereunder or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or



(iii)
the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated (A) a merger, consolidation, share exchange or similar
transaction involving Deluxe, regardless of whether Deluxe is the surviving
corporation or (B) the sale or disposition by Deluxe of all or substantially all
Deluxe’s assets, other than a sale or disposition by Deluxe of all or
substantially all of Deluxe’s assets to an entity, unless, immediately following
such corporate transaction, all or substantially all of the individuals and
entities who were the beneficial owners of Deluxe’s voting securities
immediately prior to such corporate transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the surviving or acquiring entity resulting from such
corporate transaction (including beneficial ownership through any Parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such corporate transaction, of Deluxe’s voting securities.



Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of Common
Stock of Deluxe


5

--------------------------------------------------------------------------------





immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of Deluxe immediately following such transaction
or series of transactions.


“Company” shall mean Deluxe (including any successor corporation) and its
Affiliates.


“Disability” shall have the meaning set forth in the Company’s group long-term
disability plan applicable to you for purposes of eligibility for long-term
disability benefits; provided, if no such plan or definition exists, then
“Disability” shall mean your inability to perform on a full-time basis the
duties and responsibilities of your position with the Company by reason of your
illness or other physical or mental impairment or condition, if such inability
continues for an uninterrupted period of 120 days or more during any 180-day
period.  A period of inability shall be “uninterrupted” unless and until you
return to full-time work for a continuous period of at least thirty (30) days.


“Employment Agreement” means that certain employment agreement by and between
Deluxe and you, Mr. Barry C. McCarthy, dated October 14, 2018.


“Good Reason” shall mean the occurrence of any of the following without your
consent and not caused by you:


(i)
the assignment to you of any position and/or duties, or any other action by the
Company, that results in a material diminution in your position, authority,
duties or responsibilities, excluding any diminution attributable solely to the
fact that the Company is no longer a public company;



(ii)
any material reduction in your Base Salary (as defined in the Employment
Agreement) or AIP target opportunity (as defined in the Employment Agreement)
(other than a reduction of not more than 10% of your then-current Base Salary
made as part of an across-the-board reduction);



(iii)
any material breach by the Company of the Employment Agreement, including but
not limited to a requirement that you report to anyone other than the Board or
the failure of any successor to all or substantially all of the business or
assets of the Company to assume the Employment Agreement in writing (other than
in the case of merger by which transfer of the Employment Agreement occurs by
operation of law), or any other written agreement between you and the Company;



(iv)
a requirement that you relocate your primary work location by more than 50
miles; or



(v)
any request or requirement by the Company that you take any action or omit to
take any action that is inconsistent with or in violation of the Company’s
ethical guidelines and policies as the same existed within the 120-day period
prior to the termination date,



provided, however, that such events shall constitute Good Reason only if (A)
within thirty (30) days following the occurrence of an event claimed to
constitute Good Reason, you give the Company written notice of such event, (B)
the Company fails to cure such event within thirty (30) days after receipt of
such written notice, and (C) the effective date of your termination of
employment is within 180 days following expiration of such cure period.
 
“Person” shall have the meaning defined in Section 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of Common Stock of Deluxe.


For all purposes of this Award Agreement “separation from service”, “specified
employee”, and “change in control event” shall have the meanings set forth in
Treasury Regulations §1.409A-1(h), §1.409A-1(i), and §1.409A-3(i)(5),
respectively, without regard to any of the optional provisions set forth in such
regulations, except that
(i)
for purposes of Treas. Reg. §1.409A-1(h)(1)(ii), an employee shall be considered
to have incurred a separation from service on the date on which it is reasonably
anticipated that the level of bona fide services the employee will perform after
such date (whether as an employee or as an independent contractor) will
permanently decrease to less than 50 percent of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months); and



(ii)
for purposes of identifying specified employees the safe harbor definition of
compensation contained in Treas. Reg. §1.415(c)-2(d)(4) (compensation required
to be reported on Form W-2 plus elective deferrals) shall be used, and
compensation paid to a nonresident alien that is not effectively connected with
the conduct of a trade or business within the United States shall be excluded.



6